DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 03/11/2022.
	Claims 1-20 are pending and examined.
Applicant’s amendment (03/11/2022) to specification is accepted.

Response to Arguments
Applicant’s arguments filed on 03/11/2022 have been fully considered but they are not persuasive.
Applicant argued “Welingkar discloses a signing service that may sign an application for a developer using a device manufacturer-signed certificate. See Welingkar, par. 25. Welingkar also discloses an externally signed certificate can be signed by an independent certification authority.
See Welingkar, par. 31. Welingkar does not disclose a package configurable to cause the binary to have code-sign credentials associated with the first organization. Rather, claim 1 uses the credentials of the first organization that is associated with the application, the first mobile application is associated with the first organization, and that the first organization is different from the mobile application provider”. The examiner respectfully disagrees. Welingkar discloses (paragraphs [0018][0025][0031]; “The software program may be configured to initiate, plan, and/or automate at least one of a registration, verification, signing, delivery, upload and publication step associated with the downloadable application and/or the developer”; providing a software program (a package that can be used to sign, upload and publish user applications), using the software program to sign a user a package (code signing software) configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider” and “wherein the first mobile application is associated with the first organization; the first organization being different from the mobile application provider”.
The examiner is available for a phone interview with applicant for further clarification.
The previously issued 101 rejection is withdrawn.
The previously issued double patenting rejection is maintained until it is resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US PGPUB 2012/0260232) hereinafter Hirsch, in view of Welingkar et al. (US PGPUB 2009/0210702) in view of Welingkar.

a computing system implemented by a server system, the computing system comprises: one of more computer processors, and a computer-readable storage medium comprising instructions for controlling the one of more computer processors, the instructions being configurable to cause” (Fig. 1); “maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform” (claim 1; paragraphs [0015][0083]; providing a mobile app development environment for a computing platform (such as iOS or android); a developer creates a program and selects (user input) which target platform to generate a mobile app for); “processing, from a first organization, a request to produce a binary of a first mobile application, wherein the first mobile application is associated with the first organization; responsive to processing the request, automatically producing, by the computing platform: the binary of the first mobile application for upload to a mobile application provider, the first organization being different from the mobile application provider, the binary is uploaded to the mobile application provider and providing, to the first organization, the binary” (claims 1, 6; paragraphs [0024][0083][0090]; presenting a user interface to allow a developer to create a mobile app, receiving a request from the developer (first organization) to generate a mobile app for a target platform, the mobile app is developed/associated with the developer (first organization), then system generates the mobile app (binary from compilation); the generated mobile app is submitted (uploaded) to a digital platform (application provider) for distribution; the digital platform  (application provider) is different from the developer (first organization)).
	Hirsch does not explicitly teach providing to the first organization “a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider”. However, Welingkar suggests above limitations and “wherein the first mobile application is associated with the first organization; the first organization being different from the mobile application provider” (paragraphs [0018][0025][0031]; “The software program may be configured to initiate, plan, and/or automate at least one of a registration, verification, signing, delivery, upload and publication step associated with the downloadable application and/or the developer”; providing a software program (a package that can be used to sign, upload and publish user applications), using the software program to sign a user application (binary) with a certificate (credential) associated with the first organization (developer); the signed application can be made available (published) for download by users (including the developer) on a web portal server (mobile application provider); the developer/first organization is different from the mobile application provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirsch and Welingkar to provide an application signing software package to a developer (first organization) to sign applications (then publish applications to a mobile application provider)), as a signed application is more secure than an unsigned application.

Per claim 4, Hirsch further suggests “automatically producing an updated version of the binary; and providing, to the first organization, the updated version of the binary” (paragraphs [0018][0022]; a web based application development environment to allow users to design, create, customize and modify mobile apps; after modifications are made, a new version of the mobile app can be generated).

Per claim 5, Hirsch further suggests “wherein the updated version of the binary is provided to the first organization along with assistance to the first organization in adding new capabilities available to the updated version of the binary” (paragraphs [0018][0022]; “The web based service may present users with an intuitive, user-friendly, graphical user interface that assists users with, and guides users through, the process of developing and deploying mobile applications. In accordance with 

Per claim 6, Welingkar further suggests “determining that the first organization is a new customer of the computing platform; and automatically providing, responsive to determining that the first organization is the new customer of the computing platform, assistance in creating signing certificate for the mobile application provider” (paragraphs [0024][0025]; a new developer (organization) must first fills out a form and register with the platform; after the developer’s identity is verified, a certificate is issued for the developer; the certificate is issued through a signing portal (assistance through the signing portal web pages)).

Per claim 7, Hirsch further suggests “wherein the computing platform comprises a customer relationship management (CRM) platform and the binary of the first mobile application is produced based on a customizable branded space associated with the first organization, the customizable branded space being hosted by the CRM platform” (paragraphs [0025][0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform; the developer selects and/or inputs various contact information, such as a name, physical address, phone number, e-mail and/or website URL; it would have been obvious to person skilled in the art that the contacts module can be viewed as a customer relationship management module, and it hosts a customizable branded space (developers can make modifications, making changes to brand names, website), allowing customers to recognize and contact the developer (the first organization)).

Claims 8, 11-14 are rejected under similar rationales as claims 1, 4-7.
.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, in view of Welingkar, and in view of Storey (US PGPUB 2007/0250711).

Per claim 2, Welingkar further suggests “wherein the package comprises a program configurable to cause the binary to have the code-sign credentials associated with the first organization and instructions explaining how to cause the binary to have the code-sign credentials associated with the first organization” (paragraphs [0018][0019]0027][0044]; providing a software (package) that causes an application (binary) to be signed with a certificate (credential) associated with a first organization (developer); the device manufacturer may further provide the developer with information regarding available testing and verification approaches, including information on getting an application signed). Welingkar does not explicitly state the program that cause the binary to have the code sign credentials is a script. However, Storey discloses a script causing a program to be signed with a signature (paragraph [0112])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirsch, Welingkar and Storey to utilize a script to cause the binary to have the code sign credentials associated with the first organization, as a script is a common program type to automatically perform a task on a computer.
Claims 9 and 16 are rejected under similar rationales as claim 2.

Objected claims
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HANG PAN/Primary Examiner, Art Unit 2193